DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 8/24/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Response to Arguments
3.	Applicant’s arguments, see pages 7-8, filed 2/20/2014, with respect to claims 1, 3-4 and 6-14 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 6/2/2021.
4.	Applicant's amendment filed on 8/24/2021 has been considered and entered for the record. 
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
s 15-20 directed to invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Reasons for Allowance
7.	Claims 1, 3-4 and 6-14 are allowed and have been re-numbered 1-12.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a redox flow battery, comprising: a first half-cell comprising a first electrolyte, wherein the first electrolyte comprises Fe2+; a second half-cell comprising a second electrolyte, wherein the second electrolyte comprises V3+ wherein the first half-cell and the second half-cell are configured to undergo a redox reaction to discharge and charge the redox flow battery; and an ion exchange membrane separating the first half-cell and the second half-cell, the ion exchange membrane comprising: a base layer comprising sulfonated poly(ether ether ketone), the base layer having a first surface and a second surface, wherein the sulfonated poly(ether ether ketone) is a dense material having a porosity value of about zero; and a first hydrophobic layer comprising a polydimethylsiloxane elastomer, the first hydrophobic layer positioned on the first surface of the base layer; a second hydrophobic layer comprising the polydimethylsiloxane elastomer, the second hydrophobic layer positioned on the second surface of the base layer, wherein the ion exchange membrane is configured to prevent cross contamination of the first electrolyte and the second electrolyte.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723